The opinion of the court was delivered by
Powers, J.
The settlement of the guardian’s account in the Probate Court was no adjudication upon the title to tírese bonds. No order or decree respecting the bonds was there made ; and in fact the existence of such bonds was not disclosed to that court.
Our statute relating to the action of replevin is broad. It gives the action to any person entitled to the possession of goods unlawfully detained by another. R. L. § 1230.
• Guardians, trustees, and other persons, acting in a representative capacity, are not excluded in terms, and should not be by implication. There is as strong reason why a recovery of goods in specie by them is essential to the protection of those for whom they act as in the case of a true owner. The statute is a decisive answer to the objection made to the form of action. The case calls for no action looking to the enforcement of a trust. The plaintiff is seeking to recover the possession of his ward’s estate. His commission as guardian entitles him to assert this legal right. Hence he has no occasion to resort to a court of equity.
A bona fide purchaser for value of these bonds would take a perfect title to them. This is the rule in all the courts in this country, Federal and State. It is said that the rule in Yermont opens a wider door for inquiry in cases of this kind than is found in other states and in the Federal courts; but it is doubtful, whether, upon a careful reading of the cases, any real difference in the rule itself or in its application will be found. In all, the holder of negotiable paper purchased under due must be a bona fide holder; and *5whether he hears that character in the transactions is a question always open to inquiry. This is as far as the Vermont cases have gone; and in other jurisdictions cases have taken the same trend. In all jurisdictions bona fides is the basis of protection.
The offer to sell these bonds to the cashier was itself— nothing else appearing — a representation that John H. Langdon was the owner. But something else did appear touching his title. The bonds carried an endorsement upon them tending to show title in W. C. Langdon, which endorsement was seen by the cashier and inquired about in his negotiation with John EL Notice of a fact fatal, if true, to the title of John EL came to the knowledge of the purchaser before he bought the bonds. In legal significance, it stood as if W. C. Langdon had told the cashier that he was the owner. If W. C. had personally given him such notice, and he had bought, he would assume the hazard of a disputed ownership. He could not claim the protection of an innocent purchaser. The notice he had from the endorsement upon the bonds put him upon inquiry. The title of John H. was evidenced by his possession and by his declarations. The title of W. C. was evidenced by the memorandum on one, and the assignment upon the other. The title of W. C. might be genuine, even if John H, had possession. If a stranger had stood as John H. did, having the bonds in his possession, and declaring his ownership, it probably would not be held anywhere, that the protection accorded to innocent purchasers could be invoked to defeat the rights of the true owner, when evidence of his ownership was carried upon the paper itself.
When a purchaser is put upon inquiry, his inquiry must be made in a direction likely to lead to knowledge of the facts. If a thief should offer paper for sale which disclosed grounds for inquiry to a purchaser, inquiry of the thief alone would not satisfy the rule. No more can the rule be thus satisfied because the seller is an honest man. Here *6the direction the inquiry should take was plainly indicated by the paper offered for sale; and inquiry followed up in that direction would have resulted in knowledge that W. C. Langdon was the true owner.
Judgment affirmed.